Citation Nr: 0819681	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-35 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for otitis media, right 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1957 to February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision made in February 2006 
and August 2006 by the Manchester, New Hampshire Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran has presented personal testimony during a 
personal hearing before a Decision Review Officer at the RO 
and a videoconference hearing before the undersigned Veterans 
Law Judge.  Transcripts of the hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in October 2005.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notice regarding these elements was provided 
to the veteran in a letter dated in March 2007.

In November 2002, National Personnel Records Center (NPRC), 
informed VA that the veteran's service records from his 
period of active duty service were fire-related, presumably 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In such cases, there is a heightened 
obligation to assist the claimant in the development of his 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist includes the obligation to search 
for alternative medical records.  See Moore v. Derwinski, 1 
Vet. App. 401 (1991).  In January 2003, VA notified the 
veteran that his records were not available, and gave him NA 
Forms 13055 and 13075 to assist VA in reconstructing the 
records.  The veteran completed the forms and submitted them 
to VA.

In this case, service records show that the veteran served as 
a radar repairman.  The veteran has stated that as a radar 
repairman, he was constantly exposed to extremely loud noise 
from generators, and he did not have hearing protection.  He 
also said that in October 1960, while working at a remote 
site, his right ear was perforated by a Q-tip.  A pharmacy 
record shows that the veteran had a diagnosis of an ear 
infection in November 1960.  The veteran also stated that he 
noticed hearing loss and ringing in his ears while he was in 
the service.  However, the veteran's January 1961 separation 
examination reveals normal ears.  The examiner noted that the 
veteran had punctured his right tympanic membrane in an 
accident.  No complications or sequellae were observed.  
Audiometric testing yielded the following results in 
decibels:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
-5
0
-5
0
10
LEFT
5
-5
10
5
-5
5

Post service, the veteran, in June 1966, submitted an 
application for VA education benefits (VA Form 21E-1990).  On 
the form, he indicated that prior to service, he was employed 
for 15 months as a hydraulic press operator.  He made the 
same statement in an application for VA education benefits 
(VA Form 21E-1990), received in September 1972.  

Private treatment records from June 1986 through January 1994 
indicate that the veteran was seen regularly for trouble with 
his ears.  Notes from December 1993 and January 1994 state 
that the veteran had a cold and had to travel by air for his 
work.

A diagnosis of tinnitus was given by a private examiner in 
February 1995.  It was noted that the veteran reported being 
told that he had a 25 percent hearing loss in his right ear 
about a year-and-a-half previously.  A private treatment 
record from P.D.L., M.D., dated in October 1995 states that 
the veteran had reached his full expectable recovery from 
noise exposure which occurred to him in January or February.

A private treatment record from August 1997 states that in 
January 1995, the veteran had a workers' compensation case as 
a consequence of an airplane flight which apparently had poor 
cabin pressure control.  It was noted that the veteran had 
decreased hearing and tinnitus since that time.

Private treatment records from 2003 through 2007 reveal 
regular treatment for otitis media.  Letters from P.D.L., 
M.D., dated in November 2005, March 2006, and April 2007 
recount the veteran's history of noise exposure while in the 
military.  Dr. L. opined that the veteran's hearing loss was 
most likely due to the loud noise exposure and perforated 
eardrum that he sustained while in the military.  Private 
correspondence from Y.L.T., M.D., J.D. dated in 
September 2005, November 2006, and May 2007 indicates that 
the veteran has experienced multiple ear infections as a 
result of the scarring and Eustachian tube dysfunction from 
his initial ear trauma during active duty.  It was also noted 
that tinnitus can show its effect many years after the 
injury.

On VA examination in October 2005, the examiner opined that 
it was less likely as not that the veteran's hearing loss and 
tinnitus were related to military service, given that hearing 
test results showed a decline over the previous several 
years, the fact that the veteran had reported tinnitus only 
occurring over the last 10 to 15 years, the results of the 
audiometric test at the veteran's separation from active 
duty, and that the greatest amount of the veteran's noise 
exposure appeared to have been after his separation from 
service.

On VA examination in April 2006, the examiner noted that the 
veteran had experienced a motor vehicle accident in the 1960s 
after leaving active service.  The veteran was not clear if 
his symptoms started before his accident or after.  The 
accident apparently caused a nasal fracture.  After examining 
the veteran, the examiner opined that the veteran's right ear 
otitis media was less likely as not caused by or a result of 
his 1960 tympanic membrane puncture.

The Board notes that the records from the veteran's 
January 1995 worker's compensation claim for an ear disorder 
are not of record.  These records are likely to contain 
information relevant to the veteran's claims.  As mentioned 
above, the VA has a heightened duty to assist the veteran in 
the development of his claim and has a duty to search for 
alternate medical records due to the veteran's service 
records having been destroyed by fire.  Therefore, the RO/AMC 
must obtain the relevant worker's compensation records 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007) as regards requesting records from Federal facilities.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
letters from Dr. L. and Dr. T., while providing a nexus 
between the veteran's current symptoms and his time in 
service, were apparently not made aware that prior to 
service, he was employed for 15 months as a hydraulic press 
operator; nor did the physicians address the findings of the 
veteran's separation exam and his January 1995 worker's 
compensation claim.  The October 2005 VA examiner apparently 
based his opinion on an inaccurate recounting of the 
veteran's exposure to noise through his work following the 
military.  It is apparent that the examiner was also unaware 
that the veteran had pre-service noise exposure as a 
hydraulic press operator for 15 months.  Consequently, the 
Board finds that the veteran should be afforded an additional 
VA examination which will be based on the complete claims 
file and will address and reconcile the contradictory 
etiological opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the 
veteran's January 1995 worker's 
compensation claim for an ear disorder.  
Any subsequent disability determinations, 
as well as the records upon which those 
determinations were made, should also be 
requested.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
veteran should be scheduled for 
appropriate VA examination(s) for an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has 
otitis media, hearing loss, and/or 
tinnitus as a result of service.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  During 
the interview process, the examiner is to 
obtain a history from the veteran of any 
occupational or recreational noise trauma 
to which he may have been exposed, both 
before and after service, including 
information regarding his pre-service 
employment for 15 months as a hydraulic 
press operator, as well as any illnesses 
or prolonged use of medications that may 
have resulted in a hearing loss.  
Specifically, the examiner is requested 
to address the veteran's January 1995 
workers compensation claim and the 
conflicting opinions of Y.L.T., P.D.L., 
and the prior VA examiner.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered, to include 
38 U.S.C.A. § 1154.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

